ORDER
PER CURIAM.
McCulloch Products, Inc. appeals from a judgment of $10,759.50 entered against it on May 17, 1989, based on a counterclaim filed by Schoeneweis Tool & Die Co., Inc., for damages for breach of contract and breach of warranty arising out of the manufacture and sale to Schoeneweis of defective “spool pulleys” used in the textile industry.
We affirm. There was substantial evidence to support the judgment of the trial court and the judgment was not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would serve no prece-dential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment. Rule 84.16(b).